Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/674,845, filed on 11/05/2019.

Claim Objections
Claims 1-38 are objected to because of the following informalities: 
Claims 1,3,7,9,14,16,20,22,27,29,33,35 recite “time-domain unit”. The limitation “time-domain unit” should be corrected and the claims should use terminology consistent with the disclosure.

Claims 2,4-6,8,10-12,15,17-19,21,23-26,28,30-32,34,36-38 are also objected to as being dependent upon an objected base claim.

Claim 13 recites “a terminal device” should be “the terminal device”. Claim 8 already teaches “a terminal device” in the body of claim. 
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4,2,7,8 of U.S. Patent No. 11,089,590. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are an obvious wording variation of the limitations presented in US Patent No. 11,089,590. Furthermore, the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter.

	The following table illustrates the conflicting claim pairs: 
Present Application
1
2
3
4
5
6
US Pat 11,089,590
1



2
7
8



Claim 1 of Present Application
Claim 1 of US Pat 11,089,590
A beam configuration method, comprising: 

receiving beam configuration information from a network device, 

wherein the beam configuration information indicates a terminal device to transmit or receive a signal by using a first beam;  and 
transmitting or receiving the signal by using at least the first beam after a first preset duration starting from a first time-domain unit,
wherein the first time-domain unit is an uplink slot in which an acknowledgement (ACK) message for the beam configuration information is transmitted to the network device, and 
wherein the first preset duration is determined based on quantity of slots in a subframe and the quantity of slots in the subframe is related to a system parameter of an uplink bandwidth part or an uplink frame, that is used for ACK message transmission.
A beam configuration method, comprising:

receiving, by a terminal, beam configuration information from a network device, 
wherein the beam configuration information indicates the terminal to transmit or receive a signal by using a first beam;  and 
transmitting or receiving, by the terminal, the signal by using at least the first beam when a first preset duration starting from a first time point expires, 
wherein the first time point is an uplink slot (y) in which the terminal sends an acknowledgement (ACK) message for the beam configuration information to the network device.


As the table above illustrates, the limitations not taught wherein the first preset duration is determined based on quantity of slots in a subframe and the quantity of slots in the subframe is related to a system parameter of an uplink bandwidth part or an uplink frame that is used for ACK message transmission.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 1 as taught by claim 4 and wherein the first preset duration is determined based on quantity of slots in a subframe and the quantity of slots in the subframe is related to a system parameter of an uplink bandwidth part or an uplink frame, that is used for ACK message transmission.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 1 as taught by claim 4 and wherein the first preset duration is determined based on quantity of slots in a subframe and the quantity of slots in the subframe is related to a system parameter of an uplink bandwidth part or an uplink frame, that is used for ACK message transmission for the benefit of transmitting signal using the first beam at a time point (col. 37 lines 26-35).

Claims 2, 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4,2,7,8 of U.S. Patent No. 11,089,590.

	Reclaim 2 
	The beam configuration method failed to explicitly teach wherein the first 
preset duration is                          
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                        
                    , N is the quantity of slots in the subframe, μ is the system parameter.


However, claim 4 discloses wherein the first preset duration is                        
                             
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                        
                    , N is the quantity of slots in the subframe, μ is the system parameter (col. 37 lines 28-35).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 2 as taught by                          
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                        
                    , N is the quantity of slots in the subframe, μ is the system parameter.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 2 as taught by claim 4 and wherein the first preset duration is                          
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                        
                    , N is the quantity of slots in the subframe, μ is the system parameter for the benefit of enabling the terminal for sending ACK message to the network (col. 37 lines 28-35).



	The beam configuration method failed explicitly teach wherein a time domain unit 
in which the signal is transmitted or received by using at least the first beam is 
                        
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                            +
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                            +
                            1
                            ,
                             
                        
                     wherein                        
                             
                             
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                        
                     indicates the uplink slot.

However, claim 4 discloses wherein a time domain unit in which the signal is transmitted or received by using at least the first beam is                          
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                            +
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                            +
                            1
                            ,
                             
                        
                     wherein                        
                             
                             
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                        
                     indicates the uplink slot (col. 37 lines 28-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 3 as taught by claim 4 and wherein a time domain unit in which the signal is transmitted or received by using at least the first beam is                          
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                            +
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                            +
                            1
                            ,
                             
                        
                     wherein                        
                             
                             
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                        
                     indicates the uplink slot.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and


In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 3 as taught by claim 4 and wherein a time domain unit in which the signal is transmitted or received by using at least the first beam is                          
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                            +
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                            +
                            1
                            ,
                             
                        
                     wherein                        
                             
                             
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                        
                     indicates the uplink slot for the benefit of enabling the terminal for sending ACK message to the network (col. 37 lines 28-35).


Claims 7, 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39, 41, 40, 43, 44 of U.S. Patent No. 11,089,590. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are an obvious wording variation of the limitations presented in US Patent No. 11,089,590. Furthermore, the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter.


The following table illustrates the conflicting claim pairs: 

7
8
9
10
11
12
13
US Pat 11,089,590
39



40
43
44



	
The following table illustrates a mapping of the limitations of claim 7 of the present application when compared against the limitations of claim 39 of US Pat 11,089,590.  The differences have been bolded for purposes of clarity.
Claim 7 of Present Application
Claim 39 of US Pat 11,089,590
A processing apparatus, comprising at least one processor and a non-transitory memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor to perform operations comprising:
receiving beam configuration information from a network device, 
wherein the beam configuration information indicates a terminal device to transmit or receive a signal by using a first beam;  and 
transmitting or receiving the signal by using at least the first beam after a first preset duration starting from a first time-domain unit,
wherein the first time-domain unit is an uplink slot in which an acknowledgement (ACK) message for the beam configuration information is transmitted to the network device, and 
wherein the first preset duration is determined based on quantity of slots in a subframe and the quantity of slots in the subframe is related to a system parameter of an uplink bandwidth part or an uplink frame, that is used for ACK message transmission.

receiving, by a terminal, beam configuration information from a network device, 
wherein the beam configuration information indicates the terminal to transmit or receive a signal by using a first beam;  and 
transmitting or receiving, by the terminal, the signal by using at least the first beam when a first preset duration starting from a first time point expires, 
wherein the first time point is an uplink slot (y) in which the terminal sends an acknowledgement (ACK) message for the beam configuration information to the network device.


As the table above illustrates, the limitations not taught wherein the first preset duration is determined based on quantity of slots in a subframe and the quantity of slots in the subframe is related to a system parameter of an uplink bandwidth part or an uplink frame that is used for ACK message transmission.

However, claim 41 discloses wherein the first preset duration is determined based on quantity of slots in a subframe (col. 42 lines 1-5) and the quantity of slots in the subframe is related to a system parameter of an uplink bandwidth part or an uplink frame, that is used for ACK message transmission (col. 42 lines 1-5).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 7 as taught by claim 41 and wherein the first preset duration is determined based on quantity of slots in a subframe and the quantity of slots in the subframe is related to a system parameter of an uplink bandwidth part or an uplink frame, that is used for ACK message transmission.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:

(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 7 as taught by claim 41 and wherein the first preset duration is determined based on quantity of slots in a subframe and the quantity of slots in the subframe is related to a system parameter of an uplink bandwidth part or an uplink frame, that is used for ACK message transmission for the benefit of transmitting signal using the first beam at a time point (col. 42 lines 1-5).

Claims 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39, 41, 40, 43, 44 of U.S. Patent No. 11,089,590.

	Reclaim 8 
	The processing apparatus failed to explicitly teach wherein the first 
                         
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                        
                    , N is the quantity of slots in the subframe, μ is the system parameter.


However, claim 41 discloses wherein the first preset duration is                        
                             
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                        
                    , N is the quantity of slots in the subframe, μ is the system parameter (col. 42 lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 8 as taught by claim 41 and wherein the first preset duration is                          
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                        
                    , N is the quantity of slots in the subframe, μ is the system parameter.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
                         
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                        
                    , N is the quantity of slots in the subframe, μ is the system parameter for the benefit of enabling the terminal for sending ACK message to the network (col. 42 lines 1-5).

Reclaim 9 
	The processing apparatus failed explicitly teach wherein a time domain unit 
in which the signal is transmitted or received by using at least the first beam is 
                        
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                            +
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                            +
                            1
                            ,
                             
                        
                     wherein                        
                             
                             
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                        
                     indicates the uplink slot.

However, claim 41 discloses wherein a time domain unit in which the signal is transmitted or received by using at least the first beam is                          
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                            +
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                            +
                            1
                            ,
                             
                        
                     wherein                        
                             
                             
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                        
                     indicates the uplink slot (col. 42 lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 9 as taught by claim 41 and wherein a time domain unit in which the signal is transmitted or received by using at least the first beam is                          
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                            +
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                            +
                            1
                            ,
                             
                        
                     wherein                        
                             
                             
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                        
                     indicates the uplink slot.

Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention

(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 9 as taught by claim 41 and wherein a time domain unit in which the signal is transmitted or received by using at least the first beam is                          
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                            +
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                            +
                            1
                            ,
                             
                        
                     wherein                        
                             
                             
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                        
                     indicates the uplink slot for the benefit of enabling the terminal for sending ACK message to the network (col. 42 lines 1-5).


Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39, 41, 40, 43, 44 of U.S. Patent No. 11,089,590 in further view of Kim US 10,349,318


The processing apparatus failed to explicitly teach wherein the processing apparatus is a terminal device.  

However, Kim discloses (fig.1J) wherein the processing apparatus is a terminal device (col.  17 lines 28-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 13 as taught by Kim and wherein the processing apparatus is a terminal device.  
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
.


Claims 14,17,18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10,13,11,16 of U.S. Patent No. 11,089,590. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are an obvious wording variation of the limitations presented in US Patent No. 11,089,590. Furthermore, the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter.

The following table illustrates the conflicting claim pairs: 
Present Application
14
15
16
17
18
19
US Pat 11,089,590
10



11
16





Claim 14 of Present Application
Claim 10 of US Pat 11,089,590
A beam configuration method, comprising: 
transmitting beam configuration information to a terminal device, 
wherein the beam configuration information indicates the terminal device to transmit or receive a signal by using a first beam;  and 
transmitting or receiving the signal by using at least a second beam corresponding to the at least first beam,
after a first preset duration starting from a first time-domain unit, wherein the first time-domain unit is an uplink slot in which an acknowledgement (ACK) message for the beam configuration information is received from the terminal device, and 
wherein the first preset duration is determined based on quantity of slots in a subframe and the quantity of slots in the subframe is related to a system parameter of an uplink bandwidth part or an uplink frame, that is used for ACK message transmission.
A beam configuration method, comprising:
sending, by a network device, beam configuration information to a terminal, 
wherein the beam configuration information indicates the terminal to transmit or receive a signal by using a first beam;  and 
transmitting or receiving, by the network device when a first preset duration starting from a first time point expires, the signal by using a second beam corresponding to the first beam, 
wherein the first time point is an uplink slot (y) in which the network device receives an acknowledgement (ACK) message for the beam configuration information  and from the terminal.


As the table above illustrates, the limitations not taught wherein the first preset duration is determined based on quantity of slots in a subframe and the quantity of slots in the subframe is related to a system parameter of an uplink bandwidth part or an uplink frame that is used for ACK message transmission.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 14 as taught by claim 13 and wherein the first preset duration is determined based on quantity of slots in a subframe and the quantity of slots in the subframe is related to a system parameter of an uplink bandwidth part or an uplink frame, that is used for ACK message transmission.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 14 as taught by claim 13 and wherein the first preset duration is determined based on quantity of slots in a subframe and the quantity of slots in the subframe is related to a system parameter of an uplink bandwidth part or an uplink frame, that is used for ACK message transmission for the benefit of transmitting signal using the first beam at a time point (col. 38 lines 31-40).

Claims 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10,13,11,16 of U.S. Patent No. 11,089,590

Reclaim 15 
	The beam configuration method failed to explicitly teach wherein the first 
preset duration is                          
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                        
                    , N is the quantity of slots in the subframe, μ is the system parameter.


However, claim 13 discloses wherein the first preset duration is                        
                             
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                        
                    , N is the quantity of slots in the subframe, μ is the system parameter (col. 38 lines 31-40).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 15 as taught by                          
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                        
                    , N is the quantity of slots in the subframe, μ is the system parameter.

Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 15 as taught by claim 13 and wherein the first preset duration is                          
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                        
                    , N is the quantity of slots in the subframe, μ is the system parameter for the benefit of enabling the terminal for sending ACK message to the network (col. 38 lines 31-40).



	The beam configuration method failed explicitly teach wherein a time domain unit 
in which the signal is transmitted or received by using at least the second beam is 
                        
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                            +
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                            +
                            1
                            ,
                             
                        
                     wherein                        
                             
                             
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                        
                     indicates the uplink slot.

However, claim 13 discloses wherein a time domain unit in which the signal is transmitted or received by using at least the second beam is                          
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                            +
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                            +
                            1
                            ,
                             
                        
                     wherein                        
                             
                             
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                        
                     indicates the uplink slot (col. 38 lines 31-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 16 as taught by claim 13 and wherein a time domain unit in which the signal is transmitted or received by using at least the second beam is                          
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                            +
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                            +
                            1
                            ,
                             
                        
                     wherein                        
                             
                             
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                        
                     indicates the uplink slot.

Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;

(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 16 as taught by claim 13 and wherein a time domain unit in which the signal is transmitted or received by using at least the second beam is                          
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                            +
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                            +
                            1
                            ,
                             
                        
                     wherein                        
                             
                             
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                        
                     indicates the uplink slot for the benefit of enabling the terminal for sending ACK message to the network (col. 38 lines 31-40).


Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10,13,11,16 of U.S. Patent No. 11,089,590 in further view of Xi et al. US 2020/0288479 (provisional dated 11/15/2017)

 Reclaim 19 
	The beam configuration method failed to explicitly teach wherein when no TCI state is indicated, the first beam is a default beam. 



It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 19 as taught by Xi and wherein when no TCI state is indicated, the first beam is a default beam.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 19 as taught by Xi and wherein when no TCI state is indicated, the first beam is a default beam for the .


Claims 20,23,24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 46,48,47,50 of U.S. Patent No. 11,089,590. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are an obvious wording variation of the limitations presented in US Patent No. 11,089,590. Furthermore, the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter.


The following table illustrates the conflicting claim pairs: 
Present Application
20
21
22
23
24
25
26
US Pat 11,089,590
46



47
50




The following table illustrates a mapping of the limitations of claim 20 of the present application when compared against the limitations of claim 46 of US Pat 11,089,590.  The differences have been bolded for purposes of clarity.


Claim 46 of US Pat 11,089,590
A processing apparatus, comprising at least one processor and a non-transitory memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor to perform operations comprising: 
transmitting beam configuration information to a terminal device, 
wherein the beam configuration information indicates the terminal device to transmit or receive a signal by using a first beam;  and 
transmitting or receiving the signal by using at least a second beam corresponding to the at least first beam,
after a first preset duration starting from a first time-domain unit, wherein the first time-domain unit is an uplink slot in which an acknowledgement (ACK) message for the beam configuration information is received from the terminal device, and 
wherein the first preset duration is determined based on quantity of slots in a subframe and the quantity of slots in the subframe is related to a system parameter of an uplink bandwidth part or an uplink frame, that is used for ACK message transmission.
A processing apparatus, comprising at least one processor and a non-transitory memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor to perform operations comprising:
sending, by a network device, beam configuration information to a terminal, 
wherein the beam configuration information indicates the terminal to transmit or receive a signal by using a first beam;  and 
transmitting or receiving, by the network device when a first preset duration starting from a first time point expires, the signal by using a second beam corresponding to the first beam, 
wherein the first time point is an uplink slot (y) in which the network device receives an acknowledgement (ACK) message for the beam configuration information  and from the terminal.


As the table above illustrates, the limitations not taught wherein the first preset duration is determined based on quantity of slots in a subframe and the quantity of slots in the subframe is related to a system parameter of an uplink bandwidth part or an uplink frame that is used for ACK message transmission.

However, claim 48 discloses wherein the first preset duration is determined based on quantity of slots in a subframe (col. 42 lines 55-61) and the quantity of slots in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 20 as taught by claim 48 and wherein the first preset duration is determined based on quantity of slots in a subframe and the quantity of slots in the subframe is related to a system parameter of an uplink bandwidth part or an uplink frame, that is used for ACK message transmission.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:


Claims 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 46,48,47,50 of U.S. Patent No. 11,089,590

Reclaim 21
	The processing apparatus failed to explicitly teach wherein the first 
preset duration is                          
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                        
                    , N is the quantity of slots in the subframe, μ is the system parameter.


However, claim 48 discloses wherein the first preset duration is                        
                             
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                        
                    , N is the quantity of slots in the subframe, μ is the system parameter (col. 42 lines 50-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 21 as taught by claim 48 and wherein the first preset duration is                          
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                        
                    , N is the quantity of slots in the subframe, μ is the system parameter.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 21 as taught by claim 48 and wherein the first preset duration is                          
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                        
                    , N is the quantity of slots in the subframe, μ is the system parameter for the benefit of enabling the terminal for sending ACK message to the network (col. 42 lines 50-61).
	
Reclaim 22
	The processing apparatus failed explicitly teach wherein a time domain unit 
in which the signal is transmitted or received by using at least the second beam is 
                        
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                            +
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                            +
                            1
                            ,
                             
                        
                     wherein                        
                             
                             
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                        
                     indicates the uplink slot.

However, claim 48 discloses wherein a time domain unit in which the signal is transmitted or received by using at least the second beam is                          
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                            +
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                            +
                            1
                            ,
                             
                        
                     wherein                        
                             
                             
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                        
                     indicates the uplink slot (col. 42 lines 50-61).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 22 as taught by claim 48 and wherein a time domain unit in which the signal is transmitted or received by using at least the second beam is                          
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                            +
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                            +
                            1
                            ,
                             
                        
                     wherein                        
                             
                             
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                        
                     indicates the uplink slot.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 22 as taught by claim 48 and wherein a time domain unit in which the signal is transmitted or received by using at least the second beam is                          
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                            +
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                            +
                            1
                            ,
                             
                        
                     wherein                        
                             
                             
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                        
                     indicates the uplink slot for the benefit of enabling the terminal for sending ACK message to the network (col. 38 lines 31-40).


Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 46,48,47,50 of U.S. Patent No. 11,089,590 in further view of Xi et al. US 2020/0288479 (provisional dated 11/15/2017)

 Reclaim 25 
	The processing apparatus failed to explicitly teach wherein when no TCI state is indicated, the first beam is a default beam. 

	Xi discloses wherein when no TCI state is indicated (table 5), the first beam is a default beam (abstract, para#118-119).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 25 as taught by Xi and wherein when no TCI state is indicated, the first beam is a default beam.

Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 25 as taught by Xi and wherein when no TCI state is indicated, the first beam is a default beam for the benefit of enabling the WTRU to use one or more quasi colocation parameters for transmission and reception (para#150-151).


Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 46,48,47,50 of U.S. Patent No. 11,089,590 in further view of Kim US 10,349,318

	Reclaim 26
The processing apparatus failed to explicitly teach wherein the processing apparatus is a network device.  

However, Kim discloses (fig.1k) wherein the processing apparatus is a network device (col.  18 lines 63 to col. 19 lines 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 26 as taught by Kim and wherein the processing apparatus is a network device.  
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and


In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 26 as taught by Kim and wherein the processing apparatus is a network device for the benefit of sending beam configuration information from a network device (col. 29 lines 39-44).


Claims 27, 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33, 35, 34 of U.S. Patent No. 11,089,590. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are an obvious wording variation of the limitations presented in US Patent No. 11,089,590. Furthermore, the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter.
	


The following table illustrates the conflicting claim pairs: 

27
28
29
30
31
32
US Pat 11,089,590
33


34




The following table illustrates a mapping of the limitations of claim 27 of the present application when compared against the limitations of claim 33 of US Pat 11,089,590.  The differences have been bolded for purposes of clarity.
Claim 27 of Present Application
Claim 33 of US Pat 11,089,590
a non-transitory memory computer-readable storage medium comprising
a program which, when executed by one or more processors, cause the one or more processors to perform operations comprising:
receiving beam configuration information from a network device, 
wherein the beam configuration information indicates a terminal device to transmit or receive a signal by using a first beam;  and 
transmitting or receiving the signal by using at least the first beam after a first preset duration starting from a first time-domain unit,
wherein the first time-domain unit is an uplink slot in which an acknowledgement (ACK) message for the beam configuration information is transmitted to the network device, and 
wherein the first preset duration is determined based on quantity of slots in a subframe and the quantity of slots in the subframe is related to a system parameter of an uplink bandwidth part or an uplink frame, that is used for ACK message transmission.
a non-transitory memory computer-readable storage medium comprising
instructions, which, when executed by one or more processors, cause the one or more processors to perform operations comprising:
receiving beam configuration information from a network device, 
wherein the beam configuration information indicates a terminal to transmit or receive a signal by using a first beam;  and 
transmitting the signal by using at least the first beam when a first preset duration starting from a first time point expires, 
wherein the first time point is an uplink slot (y) in which the terminal sends an acknowledgement (ACK) message for the beam configuration information to the network device.


As the table above illustrates, the limitations not taught wherein the first preset duration is determined based on quantity of slots in a subframe and the quantity of slots in the subframe is related to a system parameter of an uplink bandwidth part or an uplink frame that is used for ACK message transmission.

However, claim 35 discloses wherein the first preset duration is determined based on quantity of slots in a subframe (col. 41 lines 9-18) and the quantity of slots in the subframe is related to a system parameter of an uplink bandwidth part or an uplink frame, that is used for ACK message transmission (col. 41 lines 9-18)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 27 as taught by claim 35 and wherein the first preset duration is determined based on quantity of slots in a subframe and the quantity of slots in the subframe is related to a system parameter of an uplink bandwidth part or an uplink frame, that is used for ACK message transmission.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:

(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 27 as taught by claim 35 and wherein the first preset duration is determined based on quantity of slots in a subframe and the quantity of slots in the subframe is related to a system parameter of an uplink bandwidth part or an uplink frame, that is used for ACK message transmission for the benefit of transmitting signal using the first beam at a time point (col. 41 lines 9-18)

Claims 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33, 35, 34 of U.S. Patent No. 11,089,590


Reclaim 28
                        
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                        
                    , N is the quantity of slots in the subframe, μ is the system parameter.


However, claim 35 discloses wherein the first preset duration is                        
                             
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                        
                    , N is the quantity of slots in the subframe, μ is the system parameter (col. 41 lines 9-18).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 28 as taught by claim 35 and wherein the first preset duration is                          
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                        
                    , N is the quantity of slots in the subframe, μ is the system parameter.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 28 as taught by claim 35 and wherein the first preset duration is                          
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                        
                    , N is the quantity of slots in the subframe, μ is the system parameter for the benefit of enabling the terminal for sending ACK message to the network (col. 41 lines 9-18).


Reclaim 29
	The non-transitory memory computer-readable storage medium failed explicitly teach wherein a time domain unit in which the signal is transmitted or received by using at least the first beam is                         
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                            +
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                            +
                            1
                            ,
                             
                        
                     wherein                        
                             
                             
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                        
                     indicates the uplink slot.

However, claim 35 discloses wherein a time domain unit in which the signal is transmitted or received by using at least the first beam is                          
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                            +
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                            +
                            1
                            ,
                             
                        
                     wherein                        
                             
                             
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                        
                     indicates the uplink slot (col. 41 lines 9-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 29 as taught by claim 35 and wherein a time domain unit in which the signal is transmitted or received by using at least the first beam is                          
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                            +
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                            +
                            1
                            ,
                             
                        
                     wherein                        
                             
                             
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                        
                     indicates the uplink slot.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 29 as taught by claim 35 and wherein a time domain unit in which the signal is transmitted or received by using at least the first beam is                          
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                            +
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                            +
                            1
                            ,
                             
                        
                     wherein                        
                             
                             
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                        
                     indicates the uplink slot for the benefit of enabling the terminal for sending ACK message to the network (col. 41 lines 9-18).


Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33, 35, 34 of U.S. Patent No. 11,089,590 in view of Faxer et al. US 2020/0389883

Reclaim 31
The non-transitory memory computer-readable storage medium failed explicitly wherein the beam configures the first beam for the terminal device by indicating a transmission configuration index (TCI) by using a TCI bit, wherein the TCI bit corresponds to a TCI state, wherein the TCI state corresponds to a quasi co-location (QCL) relationship between one or more reference signals and a data channel reference signal wherein the QCL relationship comprises frequency resource information, and wherein the frequency resource information comprises a carrier number or a bandwidth part number. 

However, Faxer discloses (abstract) configures the first beam for the 
terminal device by indicating a transmission configuration index (TCI) by using a TCI bit (para#45,97, table 2),wherein the TCI bit corresponds to a TCI state (para#45,97), wherein the TCI state corresponds to a quasi co-location (QCL) relationship between one or more reference signals and a data channel reference signal (para#38, 97,99), wherein the QCL relationship comprises frequency resource information (para#78,97), and wherein the frequency resource information comprises a carrier number or a bandwidth part number (para#78).


Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
.


Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33, 35, 34 of U.S. Patent No. 11,089,590 in view of Faxer et al. US 2020/0389883 in further view of Xi et al. US 2020/0288479 (provisional dated 11/15/2017)

 Reclaim 32 
	The modified invention failed to explicitly teach wherein when no TCI state is indicated, the first beam is a default beam. 

	Xi discloses wherein when no TCI state is indicated (table 5), the first beam is a default beam (abstract, para#118-119).

Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention as taught by Xi and wherein when no TCI state is indicated, the first beam is a default beam for the benefit of enabling the WTRU to use one or more quasi colocation parameters for transmission and reception (para#150-151).
Claims 36, 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36, 38, 37 of U.S. Patent No. 11,089,590. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are an obvious wording variation of the limitations presented in US Patent No. 11,089,590. Furthermore, the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter.


The following table illustrates the conflicting claim pairs: 
Present Application
33
34
35
36
37
38
US Pat 11,089,590
36



37





The following table illustrates a mapping of the limitations of claim 33 of the present application when compared against the limitations of claim 36 of US Pat 11,089,590.  The differences have been bolded for purposes of clarity.
Claim 33 of Present Application
Claim 36 of US Pat 11,089,590
a non-transitory memory computer-readable storage medium comprising
a program which, when executed by one or more processors, cause the one or more processors to perform operations comprising:

wherein the beam configuration information indicates the terminal device to transmit or receive a signal by using a first beam;  and 
transmitting or receiving the signal by using at least a second beam corresponding to the at least first beam,
after a first preset duration starting from a first time-domain unit, wherein the first time-domain unit is an uplink slot in which an acknowledgement (ACK) message for the beam configuration information is received from the terminal device, and 
wherein the first preset duration is determined based on quantity of slots in a subframe and the quantity of slots in the subframe is related to a system parameter of an uplink bandwidth part or an uplink frame, that is used for ACK message transmission.

a program which, when executed by one or more processors, cause the one or more processors to perform operations comprising:

wherein the beam configuration information indicates the terminal to transmit or receive a signal by using a first beam;  and 
transmitting or receiving, by the network device when a first preset duration starting from a first time point expires, the signal by using a second beam corresponding to the first beam, 
wherein the first time point is an uplink slot (y) in which the network device receives an acknowledgement (ACK) message for the beam configuration information  and from the terminal.


As the table above illustrates, the limitations not taught wherein the first preset duration is determined based on quantity of slots in a subframe and the quantity of slots in the subframe is related to a system parameter of an uplink bandwidth part or an uplink frame that is used for ACK message transmission.

However, claim 38 discloses wherein the first preset duration is determined based on quantity of slots in a subframe (col. 41 lines 39-47) and the quantity of slots in the subframe is related to a system parameter of an uplink bandwidth part or an uplink frame, that is used for ACK message transmission (col. 41 lines 39-47).


Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 33 as taught by claim 38 and wherein the first preset duration is determined based on quantity of slots in 

Claims 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36, 38, 37 of U.S. Patent No. 11,089,590

Reclaim 34 
	The non-transitory memory computer-readable storage medium failed to explicitly teach wherein the first preset duration is                          
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                        
                    , N is the quantity of slots in the subframe, μ is the system parameter.


However, claim 38 discloses wherein the first preset duration is                        
                             
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                        
                    , N is the quantity of slots in the subframe, μ is the system parameter (col. 41 lines 39-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 34 as taught by claim 38 and wherein the first preset duration is                          
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                        
                    , N is the quantity of slots in the subframe, μ is the system parameter.


Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 34 as taught by claim 38 and wherein the first preset duration is                          
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                        
                    , N is the quantity of slots in the subframe, μ is the system parameter for the benefit of enabling the terminal for sending ACK message to the network (col. 41 lines 39-47).

Reclaim 35 
The non-transitory memory computer-readable storage medium failed explicitly teach wherein a time domain unit in which the signal is transmitted or received by using                         
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                            +
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                            +
                            1
                            ,
                             
                        
                     wherein                        
                             
                             
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                        
                     indicates the uplink slot.

However, claim 38 discloses wherein a time domain unit in which the signal is transmitted or received by using at least the second beam is                          
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                            +
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                            +
                            1
                            ,
                             
                        
                     wherein                        
                             
                             
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                        
                     indicates the uplink slot (col. 41 lines 39-47).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 35 as taught by claim 38 and wherein a time domain unit in which the signal is transmitted or received by using at least the second beam is                          
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                            +
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                            +
                            1
                            ,
                             
                        
                     wherein                        
                             
                             
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                        
                     indicates the uplink slot.

Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and


In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 35 as taught by claim 38 and wherein a time domain unit in which the signal is transmitted or received by using at least the second beam is                          
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                            +
                            
                                
                                    3
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    s
                                    u
                                    b
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    μ
                                
                            
                            +
                            1
                            ,
                             
                        
                     wherein                        
                             
                             
                            s
                            l
                            o
                            t
                             
                            
                                
                                    y
                                
                            
                        
                     indicates the uplink slot for the benefit of enabling the terminal for sending ACK message to the network (col. 41 lines 39-47).


Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36, 38, 37 of U.S. Patent No. 11,089,590 in view of Faxer et al. US 2020/0389883

Reclaim 37
The non-transitory memory computer-readable storage medium failed explicitly wherein the beam configures the first beam for the terminal device by indicating a transmission configuration index (TCI) by using a TCI bit, wherein the TCI bit corresponds to a TCI state, wherein the TCI state corresponds to a quasi co-location (QCL) relationship between one or more reference signals and a data channel 

However, Faxer discloses (abstract) configures the first beam for the 
terminal device by indicating a transmission configuration index (TCI) by using a TCI bit (para#45,97, table 2),wherein the TCI bit corresponds to a TCI state (para#45,97), wherein the TCI state corresponds to a quasi co-location (QCL) relationship between one or more reference signals and a data channel reference signal (para#38, 97,99), wherein the QCL relationship comprises frequency resource information (para#78,97), and wherein the frequency resource information comprises a carrier number or a bandwidth part number (para#78).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 37 as taught by Faxer and wherein the beam configures the first beam for the terminal device by indicating a transmission configuration index (TCI) by using a TCI bit, wherein the TCI bit corresponds to a TCI state, wherein the TCI state corresponds to a quasi co-location (QCL) relationship between one or more reference signals and a data channel reference signal wherein the QCL relationship comprises frequency resource information, and wherein the frequency resource information comprises a carrier number or a bandwidth part number.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 37 as taught by Faxer and wherein the beam configures the first beam for the terminal device by indicating a transmission configuration index (TCI) by using a TCI bit, wherein the TCI bit corresponds to a TCI state, wherein the TCI state corresponds to a quasi co-location (QCL) relationship between one or more reference signals and a data channel reference signal wherein the QCL relationship comprises frequency resource information, and wherein the frequency resource information comprises a carrier .

Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36, 38, 37 of U.S. Patent No. 11,089,590 in view of Faxer et al. US 2020/0389883 in further view of Xi et al. US 2020/0288479 (provisional dated 11/15/2017)

 Reclaim 38 
	The modified invention failed to explicitly teach wherein when no TCI state is indicated, the first beam is a default beam. 

	Xi discloses wherein when no TCI state is indicated (table 5), the first beam is a default beam (abstract, para#118-119).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify combined invention as taught by Xi and wherein when no TCI state is indicated, the first beam is a default beam.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:

(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify combined invention as taught by Xi and wherein when no TCI state is indicated, the first beam is a default beam for the benefit of enabling the WTRU to use one or more quasi colocation parameters for transmission and reception (para#150-151).

Allowable Subject Matter
The claims would be allowable if a Terminal Disclaimer filed, to overcome the Double Patenting rejection(s), set forth in this Office action. In addition, the objections of the claims needed to be overcome.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631